This is an appeal from the judgment of the District Court of Navarro County refusing relief to relator who was alleged to be in the custody of the sheriff of that county by virtue of a capias issued out of the County Court of Navarro County, directing that Garland Anderson be held thereunder until he had paid off and discharged a certain fine and costs adjudged against him on a charge of drunkenness, tried in the County Court of said county, and a fine of $25.00 assessed therein. That case was appealed to this court, and is our No. 19884, (136 Tex.Crim. Rep.) and on March 8, 1939, the appeal was dismissed for lack of jurisdiction, hence the issuance of this capias.
The trial in that County Court was had as an appeal from the justice court of precinct No. 3 of Navarro County, and was de novo. The County Court trial resulted in a conviction in the amount of the fine, the basis of this capias.
There are statements in the application for a writ of habeas corpus relative to the trial in the justice court, and attempting to have a review of the same by this court, but with these proceedings we have no concern. The county court proceedings were de novo, and had no relation to the justice court matter other than to again and anew try the question presented by the complaint. This was done, and the appeal from that proceeding was dismissed because we had no jurisdiction over such matter.
The district judge before whom this writ was tried took into *Page 461 
consideration all the papers, documents and testimony offered and heard in the case, and rendered his opinion that the relator was legally held in custody by the sheriff of Navarro County, and remanded relator to the custody of the sheriff. There is no testimony brought forward in the record.
It is our judgment that the district judge arrived at the correct conclusion, and entered the proper order in this matter, and his judgment denying the writ is affirmed.
               ON RELATOR'S MOTION FOR REHEARING.